                                                                        PAUL S. PADDA, ESQ. (NV Bar #10417)
                                                                    1   Email: psp@paulpaddalaw.com
                                                                    2   JOSHUA Y. ANG, ESQ. (NV Bar #14026)
                                                                        Email: ja@paulpaddalaw.com
                                                                    3   PAUL PADDA LAW, PLLC
                                                                        4560 South Decatur Boulevard, Suite 300
                                                                    4   Las Vegas, Nevada 89103
                                                                    5   Tele: (702) 366-1888
                                                                        Fax: (702) 366-1940
                                                                    6
                                                                        Attorneys for Plaintiff
                                                                    7
                                                                                                    UNITED STATES DISTRICT COURT
                                                                    8
                                                                                                          DISTRICT OF NEVADA
                                                                    9
                                                                   10   ROBERT JOHNSON, Individually;
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300




                                                                                            Plaintiff,
PAUL PADDA LAW, PLLC




                                                                   12                                                   Case No. 2:15-cv-02425-JCM-CWH
                                                                               vs.
                               Las Vegas, Nevada 89103




                                                                   13
                                                                        WHIRLPOOL CORPORATION, a Foreign
                                                                   14   Corporation;
                                                                   15
                                                                                            Defendant.
                                                                   16
                                                                   17                             PROPOSED JOINT PRETRIAL ORDER

                                                                   18          Following pretrial proceedings in this case,
                                                                   19
                                                                        IT IS ORDERED:
                                                                   20
                                                                                                                       I.
                                                                   21
                                                                   22   This is an action for:

                                                                   23          This case concerns a claim of workplace retaliation alleged by Plaintiff Robert Johnson
                                                                   24   (“Plaintiff”) against his former employer, the Whirlpool Corporation (“Defendant” or
                                                                   25
                                                                        “Whirlpool”). Although Plaintiff’s Complaint initiating this lawsuit originally alleged claims of
                                                                   26
                                                                        age discrimination in addition to retaliation, the Court granted summary judgment in favor of
                                                                   27
                                                                   28   Whirlpool on August 6, 2018 and dismissed Plaintiff’s age discrimination claim. Accordingly,



                                                                                                                       1
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 2 of 30



                                                                        the only remaining claim to be tried before a jury is Plaintiff’s claim of retaliation.
                                                                    1
                                                                    2          Plaintiff alleges that Defendant retaliated against him when (1) he was placed on a

                                                                    3   performance improvement plan (“PIP”) after he complained to his supervisor about
                                                                    4
                                                                        discrimination and (2) when he was terminated from employment after he filed a charge with
                                                                    5
                                                                        the Equal Employment Opportunity Commission (“EEOC”) and sent a settlement demand letter
                                                                    6
                                                                    7   to Defendant alleging discrimination.

                                                                    8          The damages Plaintiff seeks in this case are as follows:
                                                                    9      a. Past salary loss, past variable pay loss, stress leave pay loss, contests/bonus loss, past
                                                                   10
                                                                               employee benefits loss, future wage and benefits loss, and damages for reduction in
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               value of life and pre-judgment interest;
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13      b. Compensatory damages and all other damages permitted by law, according to proof, to

                                                                   14          be determined at time of trial;
                                                                   15      c. Punitive damages, according to proof to be determined at time of trial;
                                                                   16
                                                                           d. Attorney's fees, expenses and costs of suit; and
                                                                   17
                                                                           e. Such other and further relief as the Court may wish to entertain.
                                                                   18
                                                                   19          Defendant denies Plaintiff’s allegations and denies that he is entitled to any relief

                                                                   20   whatsoever.
                                                                   21
                                                                                                                          II.
                                                                   22
                                                                        Statement of jurisdiction:
                                                                   23
                                                                   24          The Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

                                                                   25   § 1331 because Plaintiff initially asserted claims under the Age Discrimination in Employment
                                                                   26   Act (“ADEA”), 29 U.S.C. § 621 et. seq. and a claim for retaliation under Title VII of the Civil
                                                                   27
                                                                        Rights Act of 1964, 42 U.S.C. § 2000e et. seq.
                                                                   28


                                                                                                                          2
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 3 of 30



                                                                                                                       III.
                                                                    1
                                                                    2   The following facts are admitted by the parties and require no proof:

                                                                    3               1. Plaintiff Robert Johnson’s date of birth is February 16, 1948.
                                                                    4
                                                                                    2. Plaintiff commenced employment with Whirlpool in 1978.
                                                                    5
                                                                                    3. Robert Bergeth (“Bergeth”) became Plaintiff’s supervisor in 2012.
                                                                    6
                                                                    7               4. On September 10, 2015 Plaintiff filed a formal charge of discrimination with the

                                                                    8                  EEOC and requested a dismissal and notice of right to sue letter.
                                                                    9               5. Plaintiff was informed he was terminated from employment during a meeting with
                                                                   10
                                                                                       Robert Bergeth on September 15, 2015.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                                       IV.
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13   The following facts, though not admitted, will not be contested at trial by evidence to the

                                                                   14   contrary:
                                                                   15          None. However, the parties (though not required to do so by the local rules) are hereby
                                                                   16
                                                                        providing a summary of the facts each side expects to establish at trial. The lists below are not
                                                                   17
                                                                        meant to be exhaustive but rather provide a detailed illustration of the facts from each party’s
                                                                   18
                                                                   19   perspective.

                                                                   20      A. Plaintiff’s Facts and Contentions:
                                                                   21
                                                                                    1. At the time of Plaintiff’s termination in 2015, he had worked for Defendant for
                                                                   22
                                                                                       approximately 37 years.
                                                                   23
                                                                   24               2. Plaintiff was a model employee who received various honors and awards over the

                                                                   25                  years.
                                                                   26               3. Plaintiff was promoted several times over the years, finally reaching the position
                                                                   27
                                                                                       of National Account Sales Manager on or about 1998.
                                                                   28


                                                                                                                        3
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 4 of 30



                                                                               4. Plaintiff’s performance in this position was consistently stellar; for example, he
                                                                    1
                                                                    2             was Whirlpool’s National Account Executive of the Year in 2005.

                                                                    3          5. Plaintiff was performing his employment duties satisfactorily until early to mid-
                                                                    4
                                                                                  2012, when Whirlpool underwent reorganization. Many senior employees were
                                                                    5
                                                                                  asked to retire and given severance packages. Plaintiff was not subjected to a
                                                                    6
                                                                    7             lay-off at the time, despite his age, because he was bringing in too much money

                                                                    8             for Whirlpool. Plaintiff received excellent performance reviews for the years
                                                                    9             2010, 2011 and 2012 while under the supervision of Kellene G. Safis.
                                                                   10
                                                                               6. Plaintiff managed the Whirlpool accounts for many different home builders, and
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  had a good relationship with all of them. Ms. Safis told Plaintiff he was a very
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13             valuable asset to the company.

                                                                   14          7. Bergeth became Plaintiff’s direct supervisor around this timeframe (2012) and
                                                                   15             remained Plaintiff’s supervisor until Plaintiff’s termination.
                                                                   16
                                                                               8. In 2014, Plaintiff received his first ever (frivolous) negative performance review
                                                                   17
                                                                                  from Bergeth, for the year of 2013. Plaintiff disagreed with this performance
                                                                   18
                                                                   19             review and did not sign it.

                                                                   20          9. From 2010 to 2012, Plaintiff had received positive performance reviews from his
                                                                   21
                                                                                  supervisors.
                                                                   22
                                                                               10. On or about March 3, 2015, Plaintiff received another frivolous negative
                                                                   23
                                                                   24             performance review from Bergeth, for the year of 2014. Again, Plaintiff did not

                                                                   25             agree with this review and did not sign it.
                                                                   26          11. Bergeth placed Plaintiff on a PIP on March 4, 2015.
                                                                   27
                                                                   28


                                                                                                                   4
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 5 of 30



                                                                               12. The PIP set arbitrary, unattainable goals for Plaintiff. Bergeth did not sign the PIP
                                                                    1
                                                                    2             or the other disciplinary actions.

                                                                    3          13. Being placed on a PIP reinforced Plaintiff’s reasonable belief that he was being
                                                                    4
                                                                                  targeted for dismissal because of his age.
                                                                    5
                                                                               14. While Bergeth readily placed Plaintiff on a PIP, there were constant complaints,
                                                                    6
                                                                    7             in writing even, about the performance of a significantly younger, similarly

                                                                    8             situated employee named Jason Wade from executive(s) at Pulte Homes, one of
                                                                    9             Whirlpool’s biggest accounts at the time.
                                                                   10
                                                                               15. Despite these complaints, Mr. Wade was never put on a PIP by Bergeth but was
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  instead allowed to take classes.
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13          16. Indeed, prior to being placed on a PIP, Bergeth engaged Plaintiff in a conversation

                                                                   14             (in approximately November 2014) in which he raised the possibility of Plaintiff
                                                                   15             retiring citing his age and telling him that he should consider leaving before things
                                                                   16
                                                                                  “got messy.” Bergeth also told Plaintiff at this time that he should be home
                                                                   17
                                                                                  enjoying life.
                                                                   18
                                                                   19          17. In approximately late February 2015, before being placed on a PIP, Bergeth

                                                                   20             engaged Plaintiff in a conversation in which he proposed that Plaintiff could train
                                                                   21
                                                                                  his replacement and retire from the company. Bergeth also told Plaintiff that he
                                                                   22
                                                                                  could either voluntarily choose to retire or be coached out of his position through
                                                                   23
                                                                   24             a PIP.

                                                                   25          18. Plaintiff understood Bergeth to be saying that the groundwork had already been
                                                                   26             laid through two years of poor performance reviews and that Plaintiff was being
                                                                   27
                                                                   28


                                                                                                                       5
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 6 of 30



                                                                                  set up to be fired. Plaintiff was stunned at the time and told Bergeth that he
                                                                    1
                                                                    2             believed he was being subjected to discrimination based upon his age.

                                                                    3          19. Approximately 8 days after being placed on a PIP, or March 12, 2015, Plaintiff
                                                                    4
                                                                                  sent Bergeth an email in which he proposed a “Win Win” for both parties.
                                                                    5
                                                                               20. Bergeth responded on May 1, 2015 with an email in which he stated Plaintiff could
                                                                    6
                                                                    7             choose to retire or remain on a PIP which would be “critical to continued

                                                                    8             employment with Whirlpool.”
                                                                    9          21. Following receipt of this email, Plaintiff became concerned for his employment
                                                                   10
                                                                                  and well-being and contacted the EEOC and filled out a questionnaire on May 11,
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  2015 in which he alleged discrimination.
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13          22. On May 15, 2015, Plaintiff communicated with Bergeth and again expressed his

                                                                   14             opinion that he was being set up for failure and termination because of his age.
                                                                   15          23. On or about May 19, 2015, Plaintiff sent an email complaining about
                                                                   16
                                                                                  discrimination, harassment and retaliation, among other things to Whirlpool’s
                                                                   17
                                                                                  office of human resources.
                                                                   18
                                                                   19          24. Plaintiff also lodged a formal complaint of discrimination with Defendant on or

                                                                   20             about May 26, 2015 and notified Defendant that he had contacted EEOC for the
                                                                   21
                                                                                  purpose of making a complaint.
                                                                   22
                                                                               25. Defendant’s human resources department subsequently notified Plaintiff that they
                                                                   23
                                                                   24             could not substantiate his complaint of discrimination.

                                                                   25          26. A demand letter was sent by Plaintiff’s attorneys on July 15, 2015 to Whirlpool’s
                                                                   26             CEO and General Counsel alleging age discrimination and retaliation.
                                                                   27
                                                                   28


                                                                                                                   6
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 7 of 30



                                                                               27. Plaintiff filed a charge of discrimination with the EEOC on or about September
                                                                    1
                                                                    2             10, 2015, alleging age discrimination and retaliation.

                                                                    3          28. Between September 10, 2015 and September 15, 2015 Whirlpool received notice
                                                                    4
                                                                                  of Plaintiff’s EEOC charge of discrimination.
                                                                    5
                                                                               29. After receiving notice of Plaintiff’s EEOC charge of discrimination, Whirlpool
                                                                    6
                                                                    7             decided to terminate Plaintiff’s employment.

                                                                    8          30. On September 15, 2015 Plaintiff met with Marybeth Miles (from HR) and Robert
                                                                    9             Bergeth. He was verbally informed by Bergeth at that meeting that he was being
                                                                   10
                                                                                  terminated from his employment with Whirlpool. Prior to this meeting, Bergeth
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  kept it a secret from Plaintiff that he was going to be terminated. Instead, he told
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13             Plaintiff he wanted to meet with him to discuss how he could improve his

                                                                   14             performance.
                                                                   15          31. On September 16, 2015 Bergeth sent Plaintiff email notification that his
                                                                   16
                                                                                  employment with Whirlpool was terminated effective October 1, 2015.
                                                                   17
                                                                               32. On or about September 25, 2015, Plaintiff received a dismissal and notice of
                                                                   18
                                                                   19             right to sue letter from the EEOC.

                                                                   20          33. Plaintiff engaged in various efforts to secure new employment after being
                                                                   21
                                                                                  terminated by Defendant. He made inquiries at more than 10 potential employers.
                                                                   22
                                                                               34. Plaintiff secured new employment with Hubbell Lighting, Inc. beginning on or
                                                                   23
                                                                   24             about August 7, 2016.

                                                                   25          35. However, Plaintiff’s position at Hubbell Lighting was eliminated and he was again
                                                                   26             let go, on or about March 14, 2017, less than a year after being hired.
                                                                   27
                                                                   28


                                                                                                                   7
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 8 of 30



                                                                               36. Per Plaintiff’s economic expert, Dr. Terrence M. Clauretie, Plaintiff’s economic
                                                                    1
                                                                    2             losses currently stand at approximately $1,030,881 to $1,506,483.

                                                                    3    B. Defendant’s Facts and Contentions:
                                                                    4
                                                                               1. Plaintiff (DOB: February 16, 1948) was an employee of Defendant from 1978 until
                                                                    5
                                                                                  he was terminated on September 15, 2015 for unsatisfactory work performance.
                                                                    6
                                                                    7          2. On or about March 19, 1998, Plaintiff became a Senior Sales Manager for

                                                                    8             Whirlpool (a.k.a. National Accounts Sales Manager) and held that position until
                                                                    9             his termination.
                                                                   10
                                                                               3. As a National Account Sales Manager/Senior Sales Manager, Plaintiff was
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  responsible for obtaining national account business and servicing that business,
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13             including managing customer relationships with Whirlpool.

                                                                   14          4. The Senior Sales Manager position continually changed during the time Plaintiff
                                                                   15             held that position, including increased expectations and demands of customers on
                                                                   16
                                                                                  that position.
                                                                   17
                                                                               5. During the last two years of his employment with Whirlpool, Plaintiff managed
                                                                   18
                                                                   19             accounts for clients including KB Home, Meritage Homes, Standard Pacific

                                                                   20             Homes (now CalAtlantic Homes), William Lyons Homes, Shea Homes, and
                                                                   21
                                                                                  others.
                                                                   22
                                                                               6. Bergeth became Plaintiff’s direct supervisor in 2012 and remained his supervisor
                                                                   23
                                                                   24             until Plaintiff’s termination on September 15, 2015.

                                                                   25          7. In or around March 2014, Bergeth delivered to Plaintiff his performance
                                                                   26             evaluation for 2013 and rated his overall performance for 2013 as “Results Need
                                                                   27
                                                                   28


                                                                                                                  8
                                                                    Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 9 of 30



                                                                                  to Be Improved.” Bergeth’s primary work performance concerns with Plaintiff
                                                                    1
                                                                    2             were problem resolution and ownership of key role responsibilities.

                                                                    3          8. Bergeth had previously given Plaintiff a mid-year rating for 2013 of “Results Need
                                                                    4
                                                                                  to Be Improved.”
                                                                    5
                                                                               9. In March of 2015, Bergeth delivered to Plaintiff his performance evaluation for
                                                                    6
                                                                    7             2014. Bergeth again rated Plaintiff’s overall performance for 2014 as “Results

                                                                    8             Need to Be Improved.”
                                                                    9          10. Bergeth had also previously rated Plaintiff’s performance as “Results Need to Be
                                                                   10
                                                                                  Improved in his mid-year evaluation for 2014.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               11. In 2014, Plaintiff lost the Shea Homes account resulting in a $9,000,000 loss to
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13             Whirlpool. Plaintiff also lost a second account in 2014.

                                                                   14          12. Bergeth later gave Plaintiff a mid-year performance evaluation for 2015 where
                                                                   15             Bergeth rated Plaintiff as “Results Need To Be Improved.” The review detailed
                                                                   16
                                                                                  Plaintiff’s continuing performance issues including, but not limited to, providing
                                                                   17
                                                                                  detailed examples of his continued failure to exercise appropriate ownership and
                                                                   18
                                                                   19             management of his account responsibilities.

                                                                   20          13. On March 3, 2015, Whirlpool issued Plaintiff a Formal Coaching Discussion
                                                                   21
                                                                                  Action Plan documenting his inadequate performance. The discipline noted that
                                                                   22
                                                                                  Plaintiff had not adequately taken ownership of a plan to handle Shea Homes’
                                                                   23
                                                                   24             transition from Defendant to a competitor, including by changing out Whirlpool

                                                                   25             appliances at model homes and design centers.
                                                                   26
                                                                   27
                                                                   28


                                                                                                                   9
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 10 of 30



                                                                               14. On March 3, 2015, Plaintiff also received a Formal Coaching Discussion & Action
                                                                    1
                                                                    2             Plan for inadequate performance because he mishandled the process of ordering

                                                                    3             appliances for the chief executive officer of one of his accounts.
                                                                    4
                                                                               15. On March 4, 2015, Plaintiff received a third Formal Coaching Discussion Action
                                                                    5
                                                                                  Plan for inadequate performance.
                                                                    6
                                                                    7          16. On March 4, 2015, Defendant placed Plaintiff on a PIP for his continuing work

                                                                    8             performance issues.
                                                                    9          17. Plaintiff did not complain of discrimination or retaliation during any of Bergeth’s
                                                                   10
                                                                                  discussions with him regarding the Formal Coaching Discussion and Action Plans.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                  Plaintiff’s age did not come up in any of these discussions, nor was there any
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13             discussion of Plaintiff retiring.

                                                                   14          18. On March 12, 2015, Plaintiff proposed to Bergeth that he be taken off the PIP, that
                                                                   15             he retire from Defendant on a mutually agreeable date, and that Defendant pay him
                                                                   16
                                                                                  a “buyout.” Later in March, Bergeth informed Plaintiff that Defendant would not
                                                                   17
                                                                                  agree to pay him in a buyout for his retiring.
                                                                   18
                                                                   19          19. In May 2015, Plaintiff lodged an internal complaint of discrimination with

                                                                   20             Defendant and complained of age discrimination, harassment, and retaliation.
                                                                   21
                                                                               20. Defendant later communicated to Plaintiff that his allegations were investigated
                                                                   22
                                                                                  but could not be substantiated.
                                                                   23
                                                                   24          21. On July 15, 2015, Plaintiff’s attorneys sent a settlement demand letter to Defendant

                                                                   25             alleging that he was being subjected to age discrimination.
                                                                   26          22. On September 10, 2015, Plaintiff submitted his Charge of Discrimination to the
                                                                   27
                                                                                  EEOC claiming age discrimination and harassment.
                                                                   28


                                                                                                                      10
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 11 of 30



                                                                                   23. On September 15, 2015, Bergeth terminated Plaintiff’s employment, effective
                                                                    1
                                                                    2                 September 30, 2015, for unsatisfactory work performance. Bergeth terminated

                                                                    3                 Plaintiff solely because of his unsatisfactory work performance, which did not
                                                                    4
                                                                                      sufficiently improve, despite being given unsatisfactory performance reviews,
                                                                    5
                                                                                      three Formal Coaching Discussion & Action Plans, being placed on a performance
                                                                    6
                                                                    7                 improvement plan and being provided with formal and informal coaching to assist

                                                                    8                 him in improving his performance.
                                                                    9              24. Plaintiff testified that he holds no ill feelings towards Bergeth, that there’s nothing
                                                                   10
                                                                                      wrong with Bergeth, that Bergeth’s “really a good person,” and that Bergeth held
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                      no animus towards him.
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13                                                    V.

                                                                   14   The following are the issues of fact to be tried and determined at trial.
                                                                   15      Plaintiff: The following is a statement of factual issues from Plaintiff’s perspective that are
                                                                   16
                                                                           central to the outcome of this case. For a more comprehensive list of alleged facts, see
                                                                   17
                                                                           Plaintiff’s facts and contentions above.
                                                                   18
                                                                   19          1. Whether Plaintiff was performing his job satisfactorily at the time when he was first

                                                                   20              put on a PIP.
                                                                   21
                                                                               2. Whether Defendant illegally discriminated against Plaintiff on the basis of age.
                                                                   22
                                                                               3. Whether Plaintiff reasonably believed that Defendant had discriminated against him
                                                                   23
                                                                   24              on the basis of age.

                                                                   25          4. The extent of compensatory and other damages to be awarded to Plaintiff including
                                                                   26              but not limited to punitive damages.
                                                                   27
                                                                   28


                                                                                                                         11
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 12 of 30



                                                                               5. Whether Defendant kept Plaintiff on a PIP in retaliation for Plaintiff engaging in
                                                                    1
                                                                    2              protected activity.

                                                                    3          6. Whether Defendant put Plaintiff on a PIP as retaliation for Plaintiff engaging in
                                                                    4
                                                                                   protected activity.
                                                                    5
                                                                               7. Whether Plaintiff made complaints constituting protected activity, or engaged in other
                                                                    6
                                                                    7              protected activity, prior to being put on a PIP and subsequent to being put on a PIP,

                                                                    8              and prior to being terminated.
                                                                    9          8. Whether Plaintiff belonged to a protected class.
                                                                   10
                                                                               9. Whether Plaintiff engaged in protected activity prior to being terminated.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               10. Whether Plaintiff was terminated by Defendant in retaliation for engaging in protected
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13              activity.

                                                                   14          11. Credibility of witnesses.
                                                                   15   Defendant: The following is a statement of factual issues from Defendant’s perspective that are
                                                                   16
                                                                        central to the outcome of this case. For a more comprehensive list of alleged facts, see Defendant’s
                                                                   17
                                                                        facts and contentions above.
                                                                   18
                                                                   19          1. Whether Plaintiff complained about discrimination or engaged in protected activity in
                                                                   20
                                                                                   November 2014, February 2015, or any other time.
                                                                   21
                                                                               2. Whether Plaintiff’s PIP or termination were in retaliation for Plaintiff engaging in
                                                                   22
                                                                                   protected activity.
                                                                   23
                                                                               3. Whether Defendant had knowledge of Plaintiff’s EEOC charge of discrimination
                                                                   24
                                                                                   when it made the decision to terminate his employment.
                                                                   25
                                                                               4. Whether Plaintiff has mitigated his alleged damages.
                                                                   26
                                                                               5. Credibility of witnesses.
                                                                   27
                                                                   28


                                                                                                                        12
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 13 of 30




                                                                    1                                                     VI.
                                                                    2   The following are issues of law to be tried and determined at trial.
                                                                    3
                                                                        Plaintiff:
                                                                    4
                                                                           1. Whether Defendant subjected Plaintiff to adverse employment actions;
                                                                    5
                                                                    6      2. Whether Defendant subjected Plaintiff to adverse employment actions because of

                                                                    7          protected activity such as complaints of age discrimination and/or retaliation.
                                                                    8      3. Whether Defendant took adverse employment action against Plaintiff because he
                                                                    9
                                                                               complained about actions of Defendant which he reasonably believed were
                                                                   10
                                                                               discriminatory.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12      4. Whether Defendant retaliated against Plaintiff by taking adverse employment actions
                               Las Vegas, Nevada 89103




                                                                   13          against Plaintiff because Plaintiff complained about age discrimination and retaliation.
                                                                   14
                                                                           5. Whether Defendant has articulated a legitimate, non-discriminatory reason for adverse
                                                                   15
                                                                               employment actions against Plaintiff.
                                                                   16
                                                                   17      6. Whether Defendant's proffered explanation in support of adverse employment actions is

                                                                   18          pre-textual and unworthy of credence.
                                                                   19      7. Whether Plaintiff engaged in protected activity under Title VII and/or the ADEA and
                                                                   20
                                                                               whether there is a casual link between the protected activity and the adverse employment
                                                                   21
                                                                               action.
                                                                   22
                                                                   23   Defendant:

                                                                   24                a. Whether and when Plaintiff engaged in protected activity under the ADEA.

                                                                   25                b. Whether Defendant placed Plaintiff on a PIP or terminated his employment in

                                                                   26                    retaliation for protected activity engaged in by Plaintiff.

                                                                   27                c. Whether Plaintiff sufficiently mitigated any damages he may have suffered.

                                                                   28


                                                                                                                          13
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 14 of 30



                                                                           A. The Following Exhibits Are Stipulated Into Evidence In This Case And May Be
                                                                    1
                                                                              Marked By The Clerk
                                                                    2
                                                                                 With respect to all the documents identified below, no stipulations at this time. However,
                                                                    3
                                                                        the parties will confer before trial and attempt to stipulate to the admission of as many exhibits as
                                                                    4
                                                                    5   possible. The party against whom these exhibits will be offered may object to their admission

                                                                    6   upon the grounds stated: Pending the stipulations contemplated above, the parties reserve their
                                                                    7
                                                                        right to object to any exhibit as permitted by the Federal Rules of Civil Procedure and Federal
                                                                    8
                                                                        Rules of Evidence. Tentative designation of the same documents or items as exhibits by both
                                                                    9
                                                                   10   parties does not constitute a concession or agreement as to the admissibility of said documents or
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11   items, functioning merely to preserve their usability by the parties at trial per LR16-3(c).
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12   Plaintiff’s Exhibits:
                               Las Vegas, Nevada 89103




                                                                   13
                                                                        Documents From Plaintiff’s FRCP 26 Disclosures:
                                                                   14
                                                                         Exhibit Description                                                Bates Stamp #
                                                                   15
                                                                           #
                                                                   16      1.    Nevada Equal Rights Commission/EEOC Charge                 JOHNSON 001-002
                                                                                 of Discrimination
                                                                   17      2.    Equal Employment Opportunity Commission                    JOHNSON 003
                                                                   18            Dismissal and Notice of Bights
                                                                           3.    Settlement Demand prepared by the Law Offices of           JOHNSON 004-010
                                                                   19            Mayor Joseph L. Alioto and Angela Alioto
                                                                           4.    Timeline of events prepared by Plaintiff                   JOHNSON 011 -017
                                                                   20
                                                                           5.    Whirlpool Formal Coaching & Action Plan                    JOHNSON 018-020
                                                                   21      6.    Email correspondence from Robert Bergeth to                JOHNSON 021
                                                                                 Plaintiff dated May 1, 2015
                                                                   22
                                                                   23       7.      Email correspondence from Robert Bergeth to             JOHNSON 022
                                                                                    Plaintiff dated May 15, 2015
                                                                   24       8.      Email correspondence from Plaintiff to Marybeth         JOHNSON 023-024
                                                                                    Miles dated May 19. 2015
                                                                   25       9.      Email correspondence from Plaintiff to William          JOHNSON 025
                                                                   26               Schultz dated June 9, 2015
                                                                           10.      Offer of Employment Letter to Robert Johnson            JOHNSON 026-028
                                                                   27               from Hubbell Lighting Inc, July 28, 2016
                                                                           11.      Robert Johnson’s Termination Packet from Hubbell        JOHNSON 029-044
                                                                   28


                                                                                                                         14
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 15 of 30



                                                                                   Lighting
                                                                    1
                                                                    2   Documents From Defendant’s FRCP 26 Disclosures:
                                                                    3    Exhibit   Description                                     Bates Stamp #
                                                                    4       #
                                                                           12.     Notices of Charge of Discrimination             WPC000001 - WPC000002
                                                                    5      13.     Charge of Discrimination                        WPC000003
                                                                           14.     Dismissal and Notice of Rights                  WPC000004
                                                                    6
                                                                           15.     2013 Performance Management Plan                WPC000005 - WPC000010
                                                                    7      16.     2014 Performance Management Plan                WPC000011 - WPC000016
                                                                           17.     2015 Mid-Year Performance Management Plan       WPC000017 - WPC000022
                                                                    8      18.     Performance Improvement Plan and Coaching       WPC000023 - WPC000031
                                                                    9              Discussions
                                                                           19.     Email correspondence dated March 12, 2015       WPC000032 - WPC000033
                                                                   10      20.     Plaintiff’s Personnel Records                   WPC000034 - WPC000208
                                                                           21.     Performance Coaching Process                    WPC000209 - WPC000212
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                           22.     Termination Process for Supervisors             WPC000213 - WPC000219
                                                                   12      23.     Correspondences by/between Robert Bergeth       WPC000220 - WPC000244
                               Las Vegas, Nevada 89103




                                                                                   and Plaintiff regarding Performance.
                                                                   13      24.     Benefits Detail for Plaintiff                   WPC000245 - WPC000246
                                                                   14      25.     Group Sales and Distribution Excellence Award   WPC000247
                                                                                   Nomination
                                                                   15      26.     FOIA Response Regarding Charge No. 487-2015-    WPC000248 - WPC000295
                                                                                   00719
                                                                   16
                                                                           27.     Sample Formal Coaching Discussion & Action      WPC000296 - WPC000297
                                                                   17              Plan
                                                                           28.     Correspondence between Robert Bergeth and       WPC000298
                                                                   18              Plaintiff Regarding performance.
                                                                   19      29.     Notice of Termination                           WPC000299
                                                                           30.     Whirlpool Code of Ethics                        WPC000300 - WPC000316
                                                                   20      31.     Whirlpool Equal Opportunity Policy              WPC000317
                                                                           32.     Whirlpool Non-Discrimination and Anti-          WPC000318 - WPC000321
                                                                   21
                                                                                   Harassment Policy
                                                                   22      33.     Whirlpool Open Door Communications Policy       WPC000322
                                                                           34.     Whirlpool Separation from Employment Policy     WPC000323 - WPC000324
                                                                   23      35.     2010 Performance Rating for Plaintiff           WPC000325
                                                                   24      36.     2011 PMP for Plaintiff                          WPC000326 - WPC000329
                                                                           37.     2012 PMP for Plaintiff                          WPC000330 - WPC000333
                                                                   25      38.     National Sales Manager Job Description          WPC000334
                                                                           39.     Documents concerning investigation              WPC000335 - WPC000403
                                                                   26
                                                                           40.     Email Correspondences                           WPC000404 - WPC000411
                                                                   27
                                                                   28


                                                                                                                  15
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 16 of 30



                                                                        The Parties’ Expert Disclosures And Associated Documents:
                                                                    1
                                                                    2    Exhibit Description                                            Bates Stamp #
                                                                            #
                                                                    3      41.   Plaintiff's Disclosure Of Expert Witnesses And         N/A
                                                                    4            Documents (and all documents attached thereto):
                                                                           42.        Curriculum Vitae of Terrence M. Clauretie,       R.JOHNSON EXP
                                                                    5                    Ph.D.                                          00000001 -
                                                                                                                                        R.JOHNSON EXP
                                                                    6                                                                   00000008
                                                                    7      43.           Dr. Clauretie's Lists of Cases                R.JOHNSON EXP
                                                                                                                                        00000009 -
                                                                    8                                                                   R.JOHNSON EXP
                                                                                                                                        00000029
                                                                    9
                                                                           44.           Dr. Clauretie's Fee Schedule                  R.JOHNSON EXP
                                                                   10                                                                   00000030
                                                                           45.           Dr. Clauretie's Expert Report                 R.JOHNSON EXP
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                                                        00000031 -
                                                                   12                                                                   R.JOHNSON EXP
                                                                                                                                        00000043
                               Las Vegas, Nevada 89103




                                                                   13      46.    Plaintiff's First Supplemental Disclosure Of Expert   N/A
                                                                                  Witnesses And Documents (and all documents
                                                                   14             attached thereto):
                                                                   15      47.         Curriculum Vitae of Terrence M. Clauretie,      R.JOHNSON EXP
                                                                                          Ph.D. (Updated)                               00000044 -
                                                                   16                                                                   R.JOHNSON EXP
                                                                                                                                        00000051
                                                                   17
                                                                           48.           Dr. Clauretie's Lists of Cases (Updated)      R.JOHNSON EXP
                                                                   18                                                                   00000052 -
                                                                                                                                        R.JOHNSON EXP
                                                                   19                                                                   00000072
                                                                   20      49.    Plaintiff's Second Supplemental Disclosure Of         N/A
                                                                                  Expert Witnesses And Documents (and all
                                                                   21             documents attached thereto):
                                                                           50.         Dr. Clauretie's Supplemental Expert Report    R.JOHNSON EXP
                                                                   22                                                                 00000073 -
                                                                   23                                                                 R.JOHNSON EXP
                                                                                                                                      00000084
                                                                   24      51.    Plaintiff's Third Supplemental Disclosure Of Expert N/A
                                                                                  Witnesses And Documents (and all documents
                                                                   25             attached thereto):
                                                                   26      52.         Dr. Clauretie's Second Supplemental           R.JOHNSON EXP
                                                                                          Expert Report                               00000085 -
                                                                   27                                                                 R.JOHNSON EXP
                                                                                                                                      00000097
                                                                   28


                                                                                                                      16
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 17 of 30



                                                                           53.    Defendant's Rebuttal Expert Witness Disclosure      WPC000245 - WPC000246
                                                                    1
                                                                                  Pursuant To FRCP 26(A)(2) (and all documents
                                                                    2             attached thereto):
                                                                                       Exhibit A- CV of Thomas M. Carroll, Ph.
                                                                    3                    D.
                                                                    4                  Exhibit B- Prior testimony list of Thomas
                                                                                         M. Carroll, Ph. D.
                                                                    5                  Exhibit C- Fee Schedule of Thomas M.
                                                                                         Carroll, Ph.D.
                                                                    6
                                                                                       Exhibit D- Rebuttal Expert Report of
                                                                    7                    Thomas M. Carroll, Ph.D.
                                                                           54.    Defendant's Supplemental Rebuttal Expert Witness    N/A
                                                                    8             Disclosure Pursuant To FRCP 26(A)(2) (and all
                                                                    9             documents attached thereto):
                                                                                       Supplemental Rebuttal Expert Report of
                                                                   10                    Thomas M. Carroll, Ph.D.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                        Written Discovery Responses And Documents Disclosed Therewith:
                                                                   12
                               Las Vegas, Nevada 89103




                                                                         Exhibit Description                                          Bates Stamp #
                                                                   13       #
                                                                   14      55.   Plaintiff Robert Johnson's Responses To              N/A
                                                                                 Defendant's 1st Request For Production Of
                                                                   15            Documents (and all documents attached thereto):
                                                                           56.        Plaintiff’s Social Security Benefits           R.JOHNSON DP 00000001-
                                                                   16                    Information                                  R.JOHNSON DP 00000002
                                                                   17      57.        Plaintiff’s CV                                 R.JOHNSON DP 00000003-
                                                                                                                                      R.JOHNSON DP 00000004
                                                                   18      58.          Plaintiff’s Job Application Related Emails   R.JOHNSON DP 00000005-
                                                                                                                                      R.JOHNSON DP 00000017
                                                                   19
                                                                           59.          Unfavorable Online                           R.JOHNSON DP 00000018-
                                                                   20                    Materials/Reviews/Articles Regarding         R.JOHNSON DP 00000036;
                                                                                         Defendant By Former Employee(s)              R.JOHNSON DP 00000043-
                                                                   21                                                                 R.JOHNSON DP 00000046
                                                                   22      60.          2012/2015 Emails Regarding Various           R.JOHNSON DP 00000037-
                                                                                         Circumstances Surrounding Plaintiff’s        R.JOHNSON DP 00000042
                                                                   23                    Employment At Whirlpool
                                                                   24
                                                                           61.          Various Notes                                R.JOHNSON DP 00000047-
                                                                   25                                                                 R.JOHNSON DP 00000051
                                                                           62.          Various Employment Related Internal          R.JOHNSON DP 00000052-
                                                                   26                    Whirlpool Emails                             R.JOHNSON DP 00000053;
                                                                   27                                                                 R.JOHNSON DP 00000060-
                                                                                                                                      R.JOHNSON DP 00000076;
                                                                   28                                                                 R.JOHNSON DP 00000082-



                                                                                                                    17
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 18 of 30



                                                                                                                                      R.JOHNSON DP 00000091
                                                                    1
                                                                         63.         Investigation Process- Statement of Plaintiff   R.JOHNSON DP 00000054-
                                                                    2                                                                 R.JOHNSON DP 00000056
                                                                         64.         Formal Coaching Discussion & Action             R.JOHNSON DP 00000057-
                                                                    3                 Plans                                           R.JOHNSON DP 00000059;
                                                                    4                                                                 R.JOHNSON DP 00000077-
                                                                                                                                      R.JOHNSON DP 00000081
                                                                    5    65.         Plaintiff’s Performance Improvement Notes       R.JOHNSON DP 00000092-
                                                                                                                                      R.JOHNSON DP 00000104
                                                                    6    66.         EEOC Documents                                  R.JOHNSON DP 00000105-
                                                                    7                                                                 R.JOHNSON DP 00000108;
                                                                                                                                      R.JOHNSON DP 00000158-
                                                                    8                                                                 R.JOHNSON DP 00000160
                                                                    9
                                                                         67.         Documents Regarding Plaintiff’s Health          R.JOHNSON DP 00000109-
                                                                                      Insurance                                       R.JOHNSON DP 00000110
                                                                   10    68.         Plaintiff’s 2011-2015 W-2s from Whirlpool       R.JOHNSON DP 00000111-
                                                                                                                                      R.JOHNSON DP 00000113
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                         69.         Plaintiff’s Preliminary Rough Self-Estimate     R.JOHNSON DP 00000114
                                                                   12                 of Monetary Damages
                                                                                  
                               Las Vegas, Nevada 89103




                                                                         70.          Awards/Articles Honoring Plaintiff              R.JOHNSON DP 00000115-
                                                                   13                                                                 R.JOHNSON DP 00000128
                                                                   14
                                                                         71.          Plaintiff’s 2013 Whirlpool Compensation        R.JOHNSON DP 00000129-
                                                                                       Statement                                      R.JOHNSON DP 00000132
                                                                   15    72.        Documents Regarding Estate of Minnie             R.JOHNSON DP 00000133-
                                                                                       Johnson, et. al. v. Willow Creek at San        R.JOHNSON DP 00000157
                                                                   16                  Martin Assisted Living, LLC
                                                                   17    73.        Various Authorizations Produced to               R.JOHNSON DP 00000161-
                                                                                       Defendants                                     R.JOHNSON DP 00000165
                                                                   18    74.   Plaintiff's Responses To Defendant's First Set Of      N/A
                                                                   19          Interrogatories To Plaintiff
                                                                         75.   Defendant’s Responses To Plaintiff’s First Request     N/A
                                                                   20          For Admissions
                                                                         76.   Defendant’s Responses To Plaintiff’s First             N/A
                                                                   21          Requests For Production
                                                                   22    77.   Defendant’s Responses To                               N/A
                                                                               Plaintiff’s First Set Of Interrogatories
                                                                   23    78.   Defendant’s Responses To Plaintiff’s Second            N/A
                                                                               Requests For Production
                                                                   24
                                                                         79.   Defendant's Responses To Plaintiff's Third Set Of      N/A
                                                                   25          Revised Requests For Admissions
                                                                         80.   Defendant's Responses To Plaintiff's Third Set Of      N/A
                                                                   26          Revised Interrogatories
                                                                   27    81.   Defendant's Responses To Plaintiff's Third Set Of      N/A
                                                                               Revised Requests For Production
                                                                   28    82.   Defendant's Supplemental Responses To Plaintiff's      N/A


                                                                                                                  18
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 19 of 30



                                                                                  Third Set Of Revised Requests For Production
                                                                    1
                                                                    2   Deposition Transcripts And Exhibits Thereto:
                                                                    3    Exhibit Description                                           Bates Stamp #
                                                                    4       #
                                                                           83.   Transcript of Deposition of Robert Johnson (and all   N/A
                                                                    5            associated Exhibits as follows):
                                                                                      Exhibit A- Plaintiff's Responses to
                                                                    6
                                                                                        Defendant's First Set of Interrogatories to
                                                                    7                   Plaintiff
                                                                                      Exhibit B- 2013 PMP for Robert James
                                                                    8                   Johnson, Bates WPC000005 to 10
                                                                    9                 Exhibit C- Formal Coaching Discussion &
                                                                                        Action Plan
                                                                   10                 Exhibit D- E-Mail From Robert Johnson to
                                                                                        Robert Bergeth, dated March 12, 2015,
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                        Bates WPC000032 to 33
                                                                   12                 Exhibit E- Response to EEOC
                               Las Vegas, Nevada 89103




                                                                                        Questionnaire
                                                                   13                 Exhibit F- Intake Notes
                                                                   14                 Exhibit G- Investigation Process -
                                                                                        Statement with Addendums
                                                                   15                 Exhibit H- Letter to Mr. Fettig and Ms.
                                                                                        Hewitt dated July 15, 2015, Bates Johnson
                                                                   16
                                                                                        004 to 010
                                                                   17                 Exhibit I- Charge of Discrimination, Bates
                                                                                        Johnson 001
                                                                   18                 Exhibit J- Timeline of Events, E-mails,
                                                                   19                   Conversations, and Other Communications,
                                                                                        Bates Johnson 011 to 025
                                                                   20                 Exhibit K- Memo to Cynthia Wilson from
                                                                                        Robert Johnson dated August 31, 2015 with
                                                                   21                   Attachments
                                                                   22                 Exhibit L- Handwritten Notes, Bates 210
                                                                                        R.Johnson DP 50 and 49
                                                                   23                 Exhibit M- Plaintiff Robert Johnson's
                                                                   24                   Responses to Defendant's First Request for
                                                                                        Production of Documents
                                                                   25                 Exhibit N- Plaintiff Robert Johnson's Initial
                                                                                        FRCP 26 Initial Witness and Document
                                                                   26                   Disclosure
                                                                   27                 Exhibit O- E-Mail String, Bates R.Johnson
                                                                                        DP 00000040 to 91
                                                                   28                 Exhibit P- New Job Posting Template,


                                                                                                                       19
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 20 of 30



                                                                                         Bates WPC000334
                                                                    1
                                                                           84.    Transcript of Deposition of Whirlpool’s Person        N/A
                                                                    2             Most Knowledgeable, Jocelyn Zappala (and all
                                                                                  associated Exhibits as follows):
                                                                    3                  Exhibit 100- Notice of Deposition
                                                                    4                  Exhibit 101- Complaint with Jury Demand
                                                                                       Exhibit 102- WPC300-324, Code of Ethics
                                                                    5                  Exhibit 103- WPC209-219, Performance
                                                                    6                    Coaching
                                                                                       Exhibit 104- WPC335-403, Packet of
                                                                    7                    Documents
                                                                           85.    Transcript of Deposition of Robert Bergeth (and all   N/A
                                                                    8             associated Exhibits as follows):
                                                                    9                  Exhibit 200- Notice of Deposition
                                                                                       Exhibit 201- Complaint with Jury Demand
                                                                   10                  Exhibit 202- Group Sales & Distribution
                                                                                         Excellence Award, news articles
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                       Exhibit 203- WPC325-022, Whirlpool
                                                                   12                    performance Rating
                               Las Vegas, Nevada 89103




                                                                                       Exhibit 204- WPC335-403, Packet of
                                                                   13
                                                                                         Documents
                                                                   14                  Exhibit 205- WPC000299, 9-16-15
                                                                                         Termination Notice e-mail
                                                                   15
                                                                   16   Defendant’s Exhibits:

                                                                   17      1. 2010 Performance Rating Form (WPC000325)
                                                                   18      2. 2011 PMP (WPC000326-329)
                                                                   19
                                                                           3. 2012 PMP (WPC000330-333)
                                                                   20
                                                                           4. 2013 PMP (WPC000005-10)
                                                                   21
                                                                   22      5. 2014 PMP (WPC000011-16)

                                                                   23      6. 2015 PMP (WPC000017-22)
                                                                   24      7. 3/3/15 Formal Coaching Discussion & Action Plan (WPC000026-27)
                                                                   25
                                                                           8. 3/3/15 Formal Coaching Discussion & Action Plan (WPC000030-31)
                                                                   26
                                                                           9. 3/4/15 Formal Coaching Discussion & Action Plan (WPC000023-25)
                                                                   27
                                                                   28      10. 3/4/15 Formal Coaching Discussion & Action Plan (WPC000028-29)



                                                                                                                     20
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 21 of 30



                                                                         11. 3/12/15 Email from Plaintiff to Bergeth (WPC000032-33)
                                                                    1
                                                                    2    12. U.S. EEOC intake form (WPC000277-290)

                                                                    3    13. Investigation Process – Statement by Plaintiff (Exhibit G to Plaintiff’s deposition)
                                                                    4
                                                                         14. Robert J. Johnson vs. Whirlpool Corporation Time line of events, emails, conversation,
                                                                    5
                                                                            and other communications (Exhibit J to Plaintiff’s deposition)
                                                                    6
                                                                    7    15. Plaintiff’s Charge of Discrimination (WPC000269)

                                                                    8    16. EEOC documents (WPC000251-252, WPC000256, and WPC000273-276)
                                                                    9    17. March 3, 2015 email communication (WPC000298)
                                                                   10
                                                                         18. March 6, 2105 email communication (WPC000220)
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                         19. June 23, 2015 email communication (WPC000221-222)
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13    20. June 19, 2015 email communication (WPC000223-226)

                                                                   14    21. July 9, 2015 email communication and Performance Improvement – Notes (WPC000227-
                                                                   15       236)
                                                                   16
                                                                         22. Various email communications relating to the termination meeting (WPC000404-411)
                                                                   17
                                                                         23. September 15, 2015 email communication and Performance Improvement – Notes
                                                                   18
                                                                   19       (WPC000237-242)

                                                                   20    24. September 16, 2015 email communication (WPC000299)
                                                                   21
                                                                         25. Email communication dated March 3, 2015 (WPC000243-244)
                                                                   22
                                                                         26. Whirlpool Equal Opportunity Policy (WPC000317)
                                                                   23
                                                                   24    27. Whirlpool Non-Discrimination and Anti-Harassment Policy (WPC000318-321)

                                                                   25    28. Investigation report and associated documents (WPC000344-403)
                                                                   26    29. National Sales Manager Job Description (WPC000334)
                                                                   27
                                                                         30. Defendant’s Rebuttal Expert Witness Disclosure Pursuant to FRCP 26(A)(2)
                                                                   28


                                                                                                                     21
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 22 of 30



                                                                         31. Defendant’s Supplemental Rebuttal Expert Witness Disclosure Pursuant to FRCP
                                                                    1
                                                                    2       26(A)(2)

                                                                    3    B. As To The Following Additional Exhibits, The Parties Have Reached The
                                                                            Stipulations Stated:
                                                                    4
                                                                    5       (1) Plaintiff’s Exhibits- As mentioned above, no stipulations at this time. However, the

                                                                    6          parties will confer before trial and attempt to stipulate to the admission of as many
                                                                    7
                                                                               exhibits as possible. The party against whom the foregoing exhibits will be offered
                                                                    8
                                                                               may object to their admission upon the grounds stated: Pending the stipulations
                                                                    9
                                                                   10          contemplated above, the parties reserve their right to object to any exhibit as permitted
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11          by the Federal Rules of Civil Procedure and Federal Rules of Evidence. Tentative
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12          designation of the same documents or items as exhibits by both parties does not
                               Las Vegas, Nevada 89103




                                                                   13
                                                                               constitute a concession or agreement as to the admissibility of said documents or
                                                                   14
                                                                               items, functioning merely to preserve their usability by a party at trial per LR16-3(c).
                                                                   15
                                                                   16       (2) Defendant’s Exhibits- As mentioned above, no stipulations at this time. However,

                                                                   17          the parties will confer before trial and attempt to stipulate to the admission of as many
                                                                   18
                                                                               exhibits as possible. The party against whom the foregoing exhibits will be offered
                                                                   19
                                                                               may object to their admission upon the grounds stated: Pending the stipulations
                                                                   20
                                                                               contemplated above, the parties reserve their right to object to any exhibit as permitted
                                                                   21
                                                                   22          by the Federal Rules of Civil Procedure and Federal Rules of Evidence. Tentative

                                                                   23          designation of the same documents or items as exhibits by both parties does not
                                                                   24
                                                                               constitute a concession or agreement as to the admissibility of said documents or
                                                                   25
                                                                               items, functioning merely to preserve their usability by a party at trial per LR16-3(c).
                                                                   26
                                                                   27
                                                                   28


                                                                                                                    22
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 23 of 30



                                                                           C. As To The Following Exhibits, The Party Against Whom The Same Will Be
                                                                    1
                                                                              Offered Objects To Their Admission On The Grounds Stated:
                                                                    2
                                                                               (1) Plaintiff’s Exhibits- As stated above, pending the stipulations to the parties’ exhibits
                                                                    3
                                                                                   contemplated above, the parties reserve their right to object to any exhibit as permitted
                                                                    4
                                                                    5              by the Federal Rules of Civil Procedure and Federal Rules of Evidence. Tentative

                                                                    6              designation of the same documents or items as exhibits by both parties does not
                                                                    7
                                                                                   constitute a concession or agreement as to the admissibility of said documents or
                                                                    8
                                                                                   items, functioning merely to preserve their usability by a party at trial per LR16-3(c).
                                                                    9
                                                                   10          (2) Defendant’s Exhibits- As stated above, pending the stipulations to the parties’
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11              exhibits contemplated above, the parties reserve their right to object to any exhibit as
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12              permitted by the Federal Rules of Civil Procedure and Federal Rules of Evidence.
                               Las Vegas, Nevada 89103




                                                                   13
                                                                                   Tentative designation of the same documents or items as exhibits by both parties does
                                                                   14
                                                                                   not constitute a concession or agreement as to the admissibility of said documents or
                                                                   15
                                                                   16              items, functioning merely to preserve their usability by a party at trial per LR16-3(c).

                                                                   17      D. Electronic Evidence:
                                                                   18
                                                                               The parties anticipate utilizing the court’s electronic evidence display system. The parties
                                                                   19
                                                                        do not anticipate utilizing natively electronic evidence but will be displaying PDFs electronically.
                                                                   20
                                                                   21   This includes the presentation of PDFs electronically to the jury for deliberations. The parties

                                                                   22   will coordinate with the courtroom administrator as contemplated by the Local Rules.

                                                                   23     E. Depositions:

                                                                   24         (1) Plaintiff will offer the following depositions- None at this time. Plaintiff reserves
                                                                   25             the right to utilize all deposition transcripts and exhibits for impeachment purposes,
                                                                   26
                                                                                  depending on and based on the specific testimony of witnesses at trial. Plaintiff further
                                                                   27
                                                                                  reserves the right to update this category should a witness be “unavailable” to testify
                                                                   28
                                                                                  at trial or otherwise.

                                                                                                                        23
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 24 of 30



                                                                               (2) Defendant will offer the following depositions- The only deposition testimony
                                                                    1
                                                                    2              Defendant intends to offer would be for impeachment purposes only. The specific

                                                                    3              deposition testimony offered for impeachment would be based on what the witness
                                                                    4
                                                                                   testifies to at trial. Defendant reserves the right to update this category if a witness is
                                                                    5
                                                                                   “unavailable” to testify at trial or otherwise.
                                                                    6
                                                                    7       F. Objections to Depositions:

                                                                    8          (1) Plaintiff objects to Defendant’s depositions as follows- Not applicable at this time.
                                                                    9              However, Plaintiff reserves the right to object should Defendant attempt to present or
                                                                   10
                                                                                   use any deposition.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               (2) Defendant objects to Plaintiff’s depositions as follows- Not applicable at this time.
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13              However, Defendant reserves the right to object should Plaintiff attempt to present or

                                                                   14              use any deposition.
                                                                   15                                                   VII.
                                                                   16
                                                                        The following witnesses may be called by the parties at trial.
                                                                   17
                                                                            (a) By Plaintiff:
                                                                   18
                                                                   19          1. Robert Johnson, Plaintiff
                                                                                  c/o Paul Padda Law
                                                                   20             4560 South Decatur Boulevard, Suite 300
                                                                                  Las Vegas, Nevada 89103
                                                                   21
                                                                   22          2. Rob Byrd
                                                                                  c/o Littler Mendelson, P.C.
                                                                   23             3960 Howard Hughes Parkway, Suite 300
                                                                   24             Las Vegas, Nevada 89169

                                                                   25          3. Robert Bergeth
                                                                                  c/o Littler Mendelson, P.C.
                                                                   26             3960 Howard Hughes Parkway, Suite 300
                                                                   27             Las Vegas, Nevada 89169

                                                                   28   …


                                                                                                                         24
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 25 of 30



                                                                            4. Tom Arent
                                                                    1
                                                                               c/o Littler Mendelson, P.C.
                                                                    2          3960 Howard Hughes Parkway, Suite 300
                                                                               Las Vegas, Nevada 89169
                                                                    3
                                                                            5. Sam Abdelnour
                                                                    4
                                                                               c/o Littler Mendelson, P.C.
                                                                    5          3960 Howard Hughes Parkway, Suite 300
                                                                               Las Vegas, Nevada 89169
                                                                    6
                                                                    7       6. Jason Wade
                                                                               c/o Littler Mendelson, P.C.
                                                                    8          3960 Howard Hughes Parkway, Suite 300
                                                                               Las Vegas, Nevada 89169
                                                                    9
                                                                   10       7. Marybeth Miles
                                                                               c/o Littler Mendelson, P.C.
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11          3960 Howard Hughes Parkway, Suite 300
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                               Las Vegas, Nevada 89169
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13       8. William Schultz
                                                                               c/o Littler Mendelson, P.C.
                                                                   14          3960 Howard Hughes Parkway, Suite 300
                                                                               Las Vegas, Nevada 89169
                                                                   15
                                                                   16       9. Jeff Fettig
                                                                               c/o Littler Mendelson, P.C.
                                                                   17          3960 Howard Hughes Parkway, Suite 300
                                                                               Las Vegas, Nevada 89169
                                                                   18
                                                                   19       10. Dr. Alan J. Stahl, PC
                                                                                653 N Town Center Dr # 400
                                                                   20           Las Vegas, NV 89144
                                                                                Phone: (702) 765-5793
                                                                   21
                                                                   22       11. Jeffrey T. Mezger
                                                                                KB Homes
                                                                   23           10990 Wilshire Blvd.
                                                                   24           Los Angeles, CA 90024
                                                                                Phone (310) 231-4000
                                                                   25
                                                                            12. Steve Hilton
                                                                   26           Meritage Homes
                                                                   27           8800 E. Raintree Dr., Suite 300
                                                                                Scottsdale, AZ 85260
                                                                   28           Phone (480) 515-8100


                                                                                                                  25
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 26 of 30



                                                                            13. Dan Bridelman
                                                                    1
                                                                                KB Homes
                                                                    2           10990 Wilshire Blvd.
                                                                                Los Angeles, CA 90024
                                                                    3           Phone (310) 231-4000
                                                                    4
                                                                            14. John Hughes
                                                                    5           KB Homes
                                                                                10990 Wilshire Blvd.
                                                                    6           Los Angeles, CA 90024
                                                                    7           Phone (310) 231-4000

                                                                    8       15. Kelly Alamonte
                                                                                Equity Residential
                                                                    9           6100 Center Drive, Suite 750
                                                                   10           Los Angeles, CA 90045
                                                                                (424) 732-4200
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                            16. Royal Erickson
                                                                   12           Meritage Homes
                               Las Vegas, Nevada 89103




                                                                   13           8800 E. Raintree Dr., Suite 300
                                                                                Scottsdale, AZ 85260
                                                                   14           Phone (480) 515-8100
                                                                   15       17. Sabrina Johnson, Plaintiff’s Wife
                                                                   16           c/o Paul Padda Law
                                                                                4560 South Decatur Boulevard, Suite 300
                                                                   17           Las Vegas, Nevada 89103
                                                                   18
                                                                            18. Tom Halford
                                                                   19           Samsung Electronics America
                                                                                85 Challenger Road
                                                                   20           Ridgefield Park
                                                                                New Jersey 07660
                                                                   21
                                                                   22       19. Kelly Hansen
                                                                                Pulte Homes
                                                                   23           3350 Peachtree Rd NE
                                                                   24           Atlanta, Georgia 30326

                                                                   25       20. Kellene Safis
                                                                                c/o Littler Mendelson, P.C.
                                                                   26           3960 Howard Hughes Parkway, Suite 300
                                                                   27           Las Vegas, Nevada 89169

                                                                   28   …


                                                                                                                  26
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 27 of 30



                                                                               21. Neal Butler
                                                                    1
                                                                                   c/o Littler Mendelson, P.C.
                                                                    2              3960 Howard Hughes Parkway, Suite 300
                                                                                   Las Vegas, Nevada 89169
                                                                    3
                                                                               22. Thomas M. Carroll, Ph.D.
                                                                    4
                                                                                   Thomas Carroll and Associates, Ltd.
                                                                    5              2470 St. Rose Parkway, Suite 209
                                                                                   Henderson, NV 89074
                                                                    6
                                                                    7          23. Terrence M. Clauretie, Ph.D.
                                                                                   Professor Emeritus, University of Nevada Las Vegas
                                                                    8              217 Palmetto Pointe Dr.
                                                                                   Henderson, NV 89012
                                                                    9
                                                                   10          24. Cynthia Wilson
                                                                                   U.S Equal Employment Opportunity Commission
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11              333 Las Vegas Boulevard South, Suite 8112
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                   Las Vegas, NV 89101
                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13          In addition to the foregoing witnesses, Plaintiff reserves the right to call on witnesses

                                                                   14   listed or called by any other party.
                                                                   15      (b) By Defendant:
                                                                   16
                                                                           1. Robert Johnson, c/o Paul Padda Law, Ruth L. Cohen, Esq., Paul S. Padda, Esq., 4560
                                                                   17         South Decatur Boulevard, Suite 300, Las Vegas, Nevada 89103.

                                                                   18      2. Robert Bergeth, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                              Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                   19         Vegas NV, 89169.
                                                                   20
                                                                           3. Marybeth Miles, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                   21         Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                              Vegas NV, 89169.
                                                                   22
                                                                   23      4. Neal Butler, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                              Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                   24         Vegas NV, 89169.
                                                                   25
                                                                           5. William Schultz, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                   26         Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                              Vegas NV, 89169.
                                                                   27
                                                                   28


                                                                                                                      27
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 28 of 30



                                                                            6. Robert Byrd, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                    1          Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                               Vegas NV, 89169.
                                                                    2
                                                                            7. Kellene Safis, c/o Littler Mendelson, P.C., Michael A. Wilder, Esq., Wendy Medura
                                                                    3          Krincek, Esq., Marcus B. Smith, Esq., 3960 Howard Hughes Parkway, Ste. 300, Las
                                                                    4          Vegas NV, 89169.

                                                                    5       8. Thomas M. Carroll, Ph.D., Thomas Carroll and Associates, Ltd., 2470 St. Rose
                                                                               Parkway, Suite 209, Henderson, NV 89074
                                                                    6
                                                                               In addition to the foregoing witnesses, Defendant reserves the right to call on witnesses
                                                                    7
                                                                        listed or called by any other party.
                                                                    8
                                                                    9                                                  VIII.

                                                                   10          The attorneys or parties have met and jointly offer these three trial dates:
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                 February 5, 2019-March 1, 2019         March 18-22, 2019      March 25-29, 2019
                                                                   12
                               Las Vegas, Nevada 89103




                                                                        It is expressly understood by the undersigned that the court will set the trial of this matter on one
                                                                   13
                                                                   14   of the agreed-upon dates if possible; if not, the trial will be set at the convenience of the court’s

                                                                   15   calendar.
                                                                   16   …
                                                                   17
                                                                        …
                                                                   18
                                                                        …
                                                                   19
                                                                   20   …

                                                                   21   …
                                                                   22   …
                                                                   23
                                                                        …
                                                                   24
                                                                        …
                                                                   25
                                                                   26   …

                                                                   27   …
                                                                   28


                                                                                                                         28
                                                                                                                           IX.
                                                                    1
                                                                    2           It is estimated that the trial will take a total of 3-5 days.

                                                                    3   APPROVED AS TO FORM AND CONTENT:
                                                                    4
                                                                        Dated: October 2, 2018                            Dated: October 2, 2018
                                                                    5
                                                                    6   Respectfully submitted,                           Respectfully submitted,

                                                                    7
                                                                    8   /s/JoshuaYAng                                     /s/MichaelAWilder
                                                                        PAUL S. PADDA, ESQ.                               MICHAEL A. WILDER, ESQ.
                                                                    9   JOSHUA Y. ANG, ESQ.                               WENDY MEDURA KRINCEK, ESQ.
                                                                        PAUL PADDA LAW, PLLC                              MARCUS B. SMITH, ESQ.
                                                                   10                                                     LITTLER MENDELSON, P.C.
                                                                        Attorneys for Plaintiff,
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                        ROBERT JOHNSON                                    Attorneys for Defendant,
                                                                   12                                                     WHIRLPOOL CORPORATION
                               Las Vegas, Nevada 89103




                                                                   13                                                     X.

                                                                   14                                       ACTION BY THE COURT
                                                                   15
                                                                                This case is set for jury trial on the stacked calendar on 3/25/2019 at 9:00 a.m.
                                                                   16
                                                                        Calendar call will be held on 3/20/2019 at 1:30 p.m.
                                                                   17
                                                                        parties shall file a joint stipulation no later than 30-days before trial addressing the parties’
                                                                   18
                                                                   19   agreements/objections to all exhibits.

                                                                   20           This pretrial order has been approved by the parties to this action as evidenced by their
                                                                   21
                                                                        signatures or the signatures of their attorneys hereon, and the order is hereby entered and will
                                                                   22
                                                                        govern the trial of this case. This order may not be amended except by court order and based upon
                                                                   23
                                                                   24   the parties’ agreement or to prevent manifest injustice.
                                                                                October 12, 2018
                                                                   25   DATED: ____________________.
                                                                   26
                                                                   27   ____________________________________
                                                                        UNITED STATES DISTRICT JUDGE
                                                                   28


                                                                                                                           29
                                                                   Case 2:15-cv-02425-JCM-CWH Document 82 Filed 10/10/18 Page 30 of 30



                                                                                                       CERTIFICATE OF SERVICE
                                                                    1
                                                                    2          Pursuant to the Federal Rules of Civil Procedure and the Court’s Local Rules,

                                                                    3                                                               2 2018, a copy of the
                                                                        the undersigned hereby certifies that on this day, October ___,
                                                                    4
                                                                        foregoing document was served upon all registered parties and their counsel through the Court’s
                                                                    5
                                                                        electronic filing system (CM/ECF).
                                                                    6
                                                                    7
                                                                                                                                           /S/
                                                                                                                           ___________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                                    8                                                      An Employee of Paul Padda Law, PLLC
                                                                    9
                                                                   10
                       Tele: (702) 366-1888 • Fax (702) 366-1940




                                                                   11
                       4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                   12
                               Las Vegas, Nevada 89103




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                      30
